Exhibit 10.1

 

[ex10-1_001.jpg]

 

Agreement No. 14-00333C

 

AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

 

This Amendment to Exclusive Start-Up Company License Agreement (“Amendment”) is
made effective the 18th day of September 2019, by and between the Wisconsin
Alumni Research Foundation (“WARF”), a nonstock, nonprofit Wisconsin
corporation, and NeuroOne, Inc. (“Licensee”), a corporation a Delaware
corporation.

 

WITNESSETH

 

WHEREAS, WARF and Licensee entered into an Exclusive Start-Up Company License
Agreement (Agreement No. 14-00333) made effective October 1, 2014, as amended on
February 22, 2017 (Agreement No. 14-00333A), and amended on March 30, 2019
(Agreement No. 14-00333B) (the “Agreement”);

 

WHEREAS, the Agreement obligates the Licensee to meet Date of First Commercial
Sale by September 30, 2019;

 

WHEREAS, the Parties would each like to amend the Agreement to extend the date
by which WARF may terminate the Agreement if the Date of First Commercial Sale
has not been met.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
below and in the Agreement, the parties covenant and agree as follows:

 

1. Section 7E is hereby deleted and replaced with the following:

 

“E. WARF may terminate this Agreement by giving Licensee at least ninety (90)
days’ written notice if the Date of First Commercial Sale does not occur by
March 31, 2020.”

 

2. Capitalized terms used herein and not otherwise defined shall have the
meaning set forth in the Agreement. Except as otherwise provided in this
Amendment, all terms and conditions previously set forth in the Agreement shall
remain in effect as set forth therein. In the event that this Amendment and the
Agreement are inconsistent, the terms and provisions of this Amendment shall
supersede the terms and provisions of the Agreement, but only to the extent
necessary to satisfy the purpose of this Amendment. Each party hereto represents
to the other that it has the full authority to execute, deliver and perform this
Amendment in accordance with its terms. The persons signing on behalf of WARF
and Licensee hereby warrant and represent that they have authority to execute
this Amendment on behalf of the party for whom they have signed.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment on the
dates indicated below.

 

WISCONSIN ALUMNI RESEARCH FOUNDATON

 

  By: /s/ Leigh Cagan   Date: 9/18/2019     Leigh Cagan, Chief Technology
Commercialization Officer    

 

NEUROONE, INC.

 

  By: /s/ Dave Rosa   Date: 9/18/2019     Dave Rosa, Chief Executive Officer    

 

14-00333C NeuroOne, Inc. Page 1 of 1

 

Wisconsin Alumni Research Foundaton

